NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “wherein the output data in the input data.” The claim should recite “wherein the output data and the input data.” Appropriate correction is required.

Status of the Claims
Claim 5 is objected to because of informalities.
Claims 1, 2, 6-11, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 3-5, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossi et al. (US 2018/0088996).
Regarding claim 1, Rossi et al. disclose: 
A method for determining an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of a neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate layer). The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network), the method comprising: 
for each layer, determining an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies and step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary memory size being in a range between a memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on the elementary memory sizes associated with the layers, the global memory area containing all the elementary memory areas (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 2, Rossi et al. further disclose: 
The method according to claim 1, wherein, for each layer, determining the elementary memory size and positioning the input data and the output data depend at least on a type of the layer (FIG. 5 step 504 Obtain dimensions of the intermediate data layers in the neural network; [0020] A convolutional neural network architecture may include various combinations--in some instances, multiples of each--and orders of the following types of layers: the input layer, convolutional layers, pooling layers, rectified linear unit layers (ReLU), and fully connected layers…As one of ordinary skill in the art would recognize, the sizes of the different volumes at each layer may be mathematically determined given the hyperparameters of a convolutional neural network; [0023] The intermediate data layers 302-310 may be different types of layers such as convolutional layers, ReLU layers, etc. Accordingly, different intermediate data layers may have different dimensions; [0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size…After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 6, Rossi et al. further disclose: 
The method according to claim 1, wherein determining the overall memory size comprises performing successive updates of a current value of memory size based on elementary memory sizes successively determined for successive layers of the neural network, the value of ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 7, Rossi et al. further disclose: 
The method according to claim 6, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer, and for each current layer, the current value of updated memory size is the elementary memory size of the elementary memory area associated with the current layer when this elementary memory size is greater than a preceding value of the memory size, or remains the preceding value of the memory size when this elementary memory size is less than or equal to this preceding value of the memory size ([0040] For example, consider that convolutional neural network 300 takes 8-bit color (24 total bits, 8-bits for each color channel), 1280.times.960 resolution-sized images as an input. Further consider that B1 is the intermediate data layer that holds the initial image. Thus, the 3D volume would be 1280.times.960.times.3--one depth channel for each color channel. The size of each point in the volume is 1 byte, therefore, the total amount of memory space needed is 3.69 million bits, or approximately 0.46 megabytes. B4 may be a convolutional layer that uses 12 filters, which may result in an input volume of [1280.times.960.times.12]. The weights for operating on this layer may also be stored as 1 byte, thereby needing a total of approximately 1.39 megabytes. Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39).
Regarding claim 8, Rossi et al. further disclose: 
The method according to claim 6, further comprising, for each layer, updating a relative address elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory. In an example, the memory for the data storage portions is allocated as a contiguous block, but virtually split into the number of memory storage portions. During execution of the neural network, a pointer may be moved around the block corresponding to the memory portions in the contiguous block).
Regarding claim 9, Rossi et al. further disclose: 
The method according to claim 6, comprising, for each layer, determining an absolute address of the elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 10, Rossi et al. disclose: 
A device, comprising: 
an input (FIG. 6 Storage Device 616) configured to receive parameters defining various successive layers of a neural network ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein; [0025] The hyperparameters and architecture--number of layers and how the layers are connected--of convolutional neural network 300 may be stored with the network as metadata in a separate stored file); and 
a processor coupled to the input and configured (FIG. 6 Processor 602; [0056] the term "processor-based system" shall be taken to include any set of one or more machines that are controlled by or operated by a processor (e.g., a computer) to individually or jointly execute instructions to perform any one or more of the methodologies discussed herein) to determine an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of the neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate layer). The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network), the processor being configured to determine, for each layer, an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies and step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary size being in a range between the memory size for the input data or the output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on elementary memory sizes associated with the layers, the global memory area being configured so as to contain all the elementary memory areas (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 11, Rossi et al. further disclose: 
The device according to claim 10, wherein, for each layer, the processor is configured to determine the elementary memory size and a positioning of the input data and of the output data as a function at least of the type of the layer (FIG. 5 step 504 Obtain dimensions of the intermediate data layers in the neural network; [0020] A convolutional neural network architecture may include various combinations--in some instances, multiples of each--and orders of the following types of layers: the input layer, convolutional layers, pooling layers, rectified linear unit layers (ReLU), and fully connected layers…As one of ordinary skill in the art would recognize, the sizes of the different volumes at each layer may be mathematically determined given the hyperparameters of a convolutional neural network; [0023] The intermediate data layers 302-310 may be different types of layers such as convolutional layers, ReLU layers, etc. Accordingly, different intermediate data layers may have different dimensions; [0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size…After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 14, Rossi et al. further disclose: 
The device according to claim 10, wherein the processor is configured to determine the overall memory size by successive updates of a current value of memory size based on elementary memory sizes successively determined by successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 15, Rossi et al. further disclose: 
The device according to claim 14, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer and, for each current layer, the processor is configured to update the current value of memory size with the elementary memory size of the elementary memory area associated with the current layer if this elementary memory size is greater than a preceding value of the memory size, or with the preceding value of the memory size if this elementary memory size is less than or equal to this preceding value of the memory size ([0040] For example, consider that convolutional neural network 300 takes 8-bit color (24 total bits, 8-bits for each color channel), 1280.times.960 resolution-sized images as an input. Further consider that B1 is the intermediate data layer that holds the initial image. Thus, the 3D volume would be 1280.times.960.times.3--one depth channel for each color channel. The size of each point in the volume is 1 byte, therefore, the total amount of memory space needed is 3.69 million bits, or approximately 0.46 megabytes. B4 may be a convolutional layer that uses 12 filters, which may result in an input volume of [1280.times.960.times.12]. The weights for operating on this layer may also be stored as 1 byte, thereby needing a total of approximately 1.39 megabytes. Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39).
Regarding claim 16, Rossi et al. further disclose: 
([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory. In an example, the memory for the data storage portions is allocated as a contiguous block, but virtually split into the number of memory storage portions. During execution of the neural network, a pointer may be moved around the block corresponding to the memory portions in the contiguous block).
Regarding claim 17, Rossi et al. further disclose: 
The device according to claim 14, wherein the processor is configured to furthermore carry out, for each layer, a determination of an absolute address of the elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 18, Rossi et al. do not appear to explicitly teach while Craddock et al. disclose: 
The device according to claim 10, wherein the device is a microcontroller ([0079] The one or more processors 612 can include any suitable processing device, such as a microprocessor, microcontroller,).
Regarding claim 19, Rossi et al. disclose: 
A device, comprising: 
a neural network memory (FIG. 6 Storage Device 616) for storing input data and output data of a neural network ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein); 
a program memory storing instructions ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein); and 
a processor coupled the program memory and configured to execute the instructions to (FIG. 6 Processor 602; [0056] the term "processor-based system" shall be taken to include any set of one or more machines that are controlled by or operated by a processor (e.g., a computer) to individually or jointly execute instructions to perform any one or more of the methodologies discussed herein) determine an overall memory size of a global memory area to be allocated in the neural network memory to store the input data and the output data from each layer of the neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate layer). The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network); 
wherein the processor, when executing the instructions will, for each layer, determine an elementary memory size of an elementary memory area intended to store the input data and the (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies and step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary memory size being in a range between a memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on the elementary memory sizes (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 21, Rossi et al. further disclose: 
The device according to claim 19, wherein the overall memory size is determined by performing successive updates of a current value of memory size based on elementary memory sizes successively determined for successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. as applied to claim 1 above, and further in view of Venkataramani et al. (US 2018/0136912).
Regarding claim 3, Rossi et al. do not appear to explicitly teach while Venkataramani et al. disclose:
The method according to claim 2, wherein, for at least one type of layer ([0019] The last layer, also called the output layer, provides the classification of the input data. The layers in between the input and output layers are called the hidden layers of the neural network), at least a part of the output data is stored in the elementary memory area in place of at least a part of the input data so that the elementary memory size is less than the size equal to the sum of the memory size for the input data and of the memory size for the output data from the layer ([0021] Each layer may transform input to output for processing by the next layer of the DL network; The size of the output of each hidden layer is less than the sum of the sizes of the inputs and the outputs of the layer).
Rossi et al. and Venkataramani et al. are analogous art because Rossi et al. teach memory allocation for neural networks and Venkataramani et al. teach machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Rossi et al. and Venkataramani et al. before him/her, to modify the teachings of Rossi et al. with the teachings of Venkataramani et al. because the output of a hidden layer in the input to the next hidden layer. Therefore, the output data need only be stored once (i.e. in place of the input data), which will decrease the amount of memory space needed to store the inputs and outputs.
Regarding claim 4, Venkataramani et al. further disclose:
([0019] The first layer, also called the input layer, receives the input data to be processed, e.g., classified), the elementary memory size is equal to the sum of the memory size for the input data and of the memory size for the output data from the layer ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
Regarding claim 5, Venkataramani et al. further disclose:
The method according to claim 4, wherein the output data in [and] the input data are juxtaposed in a corresponding memory area ([0103] Once the memory requirements are identified, the create methods to both layers will take as input the same pointer to the shared memory block. Thus, both layers will write their outputs to the same memory block pointed to by the shared pointer.).
Regarding claim 12, Rossi et al. do not appear to explicitly teach while Venkataramani et al. disclose:
The device according to claim 11, wherein, for at least one type of layer ([0019] The last layer, also called the output layer, provides the classification of the input data. The layers in between the input and output layers are called the hidden layers of the neural network), at least a part of the output data is intended to be stored in the elementary memory area in place of at least a part of the input data so that the elementary memory size is less than the sum of the memory size for the input data and of the memory size for the output data from the layer ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
The motivation for combining is based on the same rational presented for rejection of claim 3.
	Regarding claim 13, Venkataramani et al. further disclose:
([0019] The first layer, also called the input layer, receives the input data to be processed, e.g., classified), the elementary memory size is equal to the size of the sum of the memory size for the input data and of the memory size for the output data from the layer, the output data and the input data intended to be juxtaposed in a corresponding elementary memory area ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
Regarding claim 20, Rossi et al. do not appear to explicitly teach while Venkataramani et al. disclose:
The device according to claim 19, wherein, for each layer, the elementary memory size for the input data and the output data depends at least on a type of the layer.
The motivation for combining is based on the same rational presented for rejection of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Han (US 2019/0196970), Li (US 2019/0156185), Miniskar (US 2020/0257972), Craddock (US 2017/0161604), and Siu (Siu, K., Stuart, D.M., Mahmoud, M., and A. Moshovos, “Memory Requirements for Convolutional Neural Network Hardware Accelerators,” IEEE International Symposium on Workload Characterization (IISWC), 2018).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137